TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 29, 2018



                                     NO. 03-17-00143-CR


                              Cristal Juanita Montoya, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
          BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that the “Statute for Offense”

is “22.011(a)(2)(C) Penal Code.” The judgment, as modified, is affirmed. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.